Citation Nr: 1018483	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-05 858	)	DATE
		)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for diabetic 
retinopathy prior to March 5, 2007, an initial rating higher 
than 10 percent from March 5, 2007 to May 3, 2009 and an 
initial rating higher than 20 percent from May 4, 2009.  


REPRESENTATION

Appellant represented by:  Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse




ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the benefit sought on 
appeal.  The Veteran, who had active service from November 
1968 to July 1972, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
February 2007 and March 2009, the Board returned the case for 
further development and the case was subsequently returned 
for further appellate review.  

In May 2008, the Veteran raised a claim for an increased 
rating for renal failure and a claim for service connection 
for posttraumatic stress disorder.  However, these matters 
are not before the Board because they have not been prepared 
for appellate review.  Accordingly, the Board continues to 
refer these matters to the RO for appropriate action. 

The issue of an initial compensable rating for diabetic 
retinopathy subsequent to May 4, 2009 is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  For the period prior to March 5, 2007, the service-
connected diabetic retinopathy was manifested by corrected 
distant visual acuity reported primarily in the range of 
20/20 to 20/40 for both eyes, and active pathology was shown.

2.  For the period from March 5, 2007 to May 3, 2009, the 
service-connected diabetic retinopathy was manifested by 
corrected distant visual acuity as 20/30 in the right eye and 
20/100 in the left eye, and active pathology was shown.

3.  On May 4, 2009, the service-connected diabetic 
retinopathy was manifested by corrected distant visual acuity 
as 20/30 in the right eye and 20/160 in the left eye, and 
active pathology was shown.  


CONCLUSIONS OF LAW

1.  For the period prior to March 5, 2007 the criteria for an 
initial compensable disability rating of 10 percent based on 
active pathology, for diabetic retinopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.84a, Diagnostic Codes 6006, 6027, 6028, 6061-6079 (2008). 

2.  For the period from March 5, 2007 to May 3, 2009, the 
criteria for an initial additional 10 percent rating for 
diabetic retinopathy based on active pathology have been met 
to be combined with the initial 10 percent rating assigned 
for diabetic retinopathy based on impairment of visual 
acuity. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6027, 6028, 6061-
6079 (2008).

3.  From May 4, 2009, the criteria for an initial additional 
10 percent rating for diabetic retinopathy based on active 
pathology have been met to be combined with the initial 20 
percent rating assigned for diabetic retinopathy based on 
impairment of visual acuity.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 
6006, 6027, 6028, 6061-6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in July 2003, August 2005, May 2006, February 
2007 and March 2009.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the evidence of record contains the Veteran's 
post-service VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's increased rating claim.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains several VA examination reports 
pertaining to the issue on appeal.  Collectively, the 
examination reports obtained are thorough and contain 
sufficient information to decide the increased rating issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluations 
assigned for his diabetic retinopathy do not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the Veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

During the pendency of this appeal, the regulations for eye 
and vision disabilities were amended for applications 
received on or after December 10, 2008.  See 73 Fed. Reg. 
66,543 (Nov. 10, 2008).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  In this case, administrative determinations 
clearly specify that the revised regulations are only to be 
applied for applications for benefits received after December 
10, 2008.  As the Veteran's application was received in June 
2003, no rating changes may be made based upon the new rating 
criteria.

The Veteran' diabetic retinopathy has been rated under the 
older Diagnostic Code 6006 and under Codes 6077 and 6079 for 
visual acuity.  VA regulations prior to December 10, 2008, 
provided that impairment of visual acuity is rated under 
Table V and Diagnostic Codes 6061-6079.  38 C.F.R. § 4.83a 
(2008).  Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  38 C.F.R. § 4.75 
(2008).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. §§ 
3.350(a)(4), 4.79.

VA regulations prior to December 10, 2008 provide that under 
38 C.F.R. § 4.84a, Diagnostic Code 6006, retinitis, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  Under Diagnostic Code 
6079, a noncompensable rating is assigned if corrected visual 
acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.84a.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye. 
38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 
6078.

Post operative cataracts are to be rated based on impairment 
of vision and aphakia.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6028, 6029.  

Background and Analysis

By way of a rating decision in October 2003, the Veteran was 
granted service connection for diabetic retinopathy and a 
noncompensable rating was assigned.  A rating decision in 
March 2008, raised the initial rating to 10 percent for 
diabetic retinopathy, effective March 5, 2007.  A rating 
decision in December 2009, raised the initial rating to 20 
percent for diabetic retinopathy effective May 4, 2009.  

Private records in January 1992 show the Veteran had blurred 
vision.  On VA examination in November 2001, the examiner 
noted that the Veteran's last eye checkup was a year earlier 
and no diabetic problems or cataracts were mentioned.  
In December 2002, the Veteran's private doctor noted that 
blurred vision was due to diabetic changes in the eyes and 
that the visual changes could last from a couple of days to 
weeks.  VA and private medical records from 1999 to 2007 show 
corrected visual acuity was primarily in the range from 20/20 
in both eyes to 20/40 in both eyes as documented in November 
1999, January 2003, June 2003, August 2003 and on VA 
examination in June 2003 and June 2004,  Isolated readings of 
20/40 and 20/60 were documented in October 2003 and September 
2005; 20/40 and 20/65 were documented in January 2006 and 
20/40 and 20/50 were noted in February 2006.  Private records 
in August 2002 document hemorrhage.  

On VA examination in June 2003, the examiner noted the 
Veteran was scheduled for laser surgery in the right eye the 
following week.  On VA eye examination in September 2003, the 
Veteran's corrected visual acuity was 20/25 in both eyes.  No 
abnormalities appeared to be noted except for a few small 
scattered blot hemorrhages in both eyes.  

Private records March 2004 indicate exudates.  In May 2004, 
the Veteran indicated that he had laser eye surgery in April 
2004.  In June 2004 at a RO hearing he testified that he had 
blood shot eyes.  

On VA examination in June 2004, the Veteran reported having 
laser treatment for both eyes.  Best corrected vision in the 
right eye was 20/30, and in the left eye was 20/40.  There 
were scattered blot hemorrhage and hard exudate present in 
the fundi of both eyes.  

A private digital retinal angiography in January 2005 found 
exudates, laser scars and fluorescein leakage in both eyes.  
The impression was non-proliferative diabetic retinopathy 
both eyes post laser with clinical significant macular edema 
in both eyes.

In June 2005 and October 2005, the Veteran stated he lost 
focus ability in his left eye, had problems with glaring and 
driving at night.  VA medical records show in January 2005 
the Veteran complained of floaters and in May 2006 document 
the Veteran's complaints of blurred vision.  In June 2006 the 
Veteran testified during a Board hearing that he had a 
steroid shot in his left eye.

During the period prior to March 5, 2007, the Veteran's best 
corrected visual acuity was primarily in the range of 20/20 
to 20/40 in both eyes, therefore these clinical findings 
correspond to no more than a noncompensable rating under 
Diagnostic Codes 6061-6079 for the impairment of visual 
acuity.  Accordingly, the Veteran is not entitled to an 
initial compensable rating under the diagnostic codes 
pertaining to impairment of visual acuity prior to March 5, 
2007.  

On VA examination on March 5, 2007, the Veteran's corrected 
distance visual acuity in the right eye was 20/25 and in the 
left eye was 20/60.  Dilated funduscopic examination showed 
several dot hemorrhage spots in the posterior pole near the 
macula in both eyes and there were old hard exudates in the 
posterior pole with no evidence of any macular edema.  

In a statement received in March 2007, the Veteran's wife 
indicated that his driving was limited due to blurred vision.  
Private medical records show the Veteran had laser surgery in 
his left eye in March 2008.  The records document 
pseudophakia in the left eye, scarring, floaters and cataract 
in the left eye.  Corrected visual acuity appeared to be 
20/30 in the right eye.  

In September 2008, the Veteran indicated that the previous 
month he had edema and bleeding in his left eye.  VA progress 
notes from 2008 to 2009 show pink conjunctiva, diabetic 
macular edema, intravitreal steroid injections and corrected 
visual acuity in the right eye was 20/30 (no improvement with 
pinhole) and in the left was 20/150 and with pinhole was 
improved to 20/100.

In March 2009 the Veteran's wife submitted a statement 
indicating that due to blurred vision the Veteran was unable 
to drive alone.  

A rating in excess of 20 percent from March 5, 2007 to May 4, 
2009 would require greater impairment of visual acuity in the 
right eye and left eye than 20/30 and 20/100, which are based 
on best visual acuity demonstrated during this period.  The 
Veteran is, therefore, appropriately rated as 20 percent 
disabled under the diagnostic codes pertaining to impairment 
of visual acuity from March 5, 2007 to May 4, 2009.  

On VA examination in May 2009, the examiner noted the Veteran 
in March 2009 had cataract surgery with intraocular lens 
implant in the left eye.  Upon examination, the best 
corrected distance visual acuity was 20/30 in the right eye 
and 20/160 in the left eye.  There was a sclerotic cataract 
in the right eye and posterior chamber intraocular lens 
centered in the left eye.  Dilated funduscopic examination 
shows there were panretinal laser marks for proliferative 
diabetic retinopathy in both eyes with no active diabetic 
retinopathy currently noted.  The examiner was of the opinion 
that the cataract in the left eye, which resulted in cataract 
surgery, may have been aggravated and caused by the 
intraocular steroid injection in the left eye, however the 
cataract in the right eye was due to age.  The examiner 
concluded that the Veteran's diabetic retinopathy limits his 
daily life and laser treatment for the diabetic retinopathy 
would decrease night vision.  

A rating in excess of 20 percent would require greater 
impairment of visual acuity in the left eye than currently 
demonstrated, that is 20/30 in the right eye and 20/160 in 
the left eye.  The Veteran is, therefore, appropriately rated 
as 20 percent disabled under the diagnostic codes pertaining 
to impairment of visual acuity from May 4, 2009.  

At no time during the appeal period did the evidence show 
that the disability was productive of aphakia and the 
cataract associated with the service-connected diabetic 
retinopathy is appropriately considered under the ratings for 
impairment of vision.  During the entire appeals period, the 
RO has rated the diabetic retinopathy based on impairment of 
visual acuity and more recently has rated the disability 
under Diagnostic Code 6006 for retinitis, which provides for 
a rating based on impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  

However, under Code 6006 an additional combined rating of 10 
percent also is appropriate for continuance of active 
pathology.  During the period prior to May 4, 2009, the 
evidence shows exudates, hemorrhage, macular edema and 
floaters.  On examination on May 4, 2009, the examiner 
related cataracts in the left eye to diabetic retinopathy and 
commented that the diabetic retinopathy limits the Veteran's 
activities of daily life.  Given this criterion and the 
clinical findings shown, the Board will resolve any 
reasonable doubt and conclude that an initial 10 percent 
rating is to be assigned for active pathology prior to May 5, 
2007, an additional 10 percent rating based on active 
pathology is to be combined with the initial ratings already 
assigned for the period from May 5, 2007 to May 3, 2009 and 
for the period from May 4, 2009.  During the appeals period 
the evidence does not show loss of field vision and 
additional development of evidence would not be able to 
document prior field loss vision.  Diagnostic Code 6011 for 
Retina, localized scars atrophy and other irregularities need 
not be considered as the highest rating under Code 6011 is 10 
percent.  

The Veteran has indicated that he is unable to work due to 
his service-connected diabetic retinopathy.  A request for a 
total disability rating based upon individual unemployability 
due to service-connected disabilities (TDIU), whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the 
Veteran already is receiving a 100 percent combined rating, 
consideration of TDIU is not warranted.  

Based on this record, the Board is of the opinion that the 
evidence creates a reasonable doubt as to whether active 
pathology was demonstrated by the service-connected diabetic 
retinopathy during all periods of the appeals process.  
Resolving any reasonable doubt regarding this matter in the 
Veteran's favor, the Board finds that an initial rating of 10 
percent for diabetic retinopathy is to be assigned for active 
pathology prior to May 5, 2007, and additional 10 percent 
rating for diabetic retinopathy based on active pathology is 
to be combined with the ratings already assigned for the 
period from May 5, 2007 to May 3, 2009 and for the period 
from May 4, 2009.  

Extraschedular Evaluation

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Subject to the provisions governing the award of monetary 
benefits, for the period prior to March 5, 2007 the criteria 
for an initial compensable disability rating of 10 percent 
based on active pathology for diabetic retinopathy is 
granted.

Subject to the provisions governing the award of monetary 
benefits, for the period from March 5, 2007 to May 3, 2009 an 
initial additional 10 percent rating for diabetic retinopathy 
based on active pathology is granted to be combined with the 
initial 10 percent rating already assigned for diabetic 
retinopathy based on impairment of visual acuity. 

Subject to the provisions governing the award of monetary 
benefits, for the period from May 4, 2009 an initial 
additional 10 percent rating for diabetic retinopathy based 
on active pathology is granted to be combined with the 
initial 20 percent rating already assigned for diabetic 
retinopathy based on impairment of visual acuity. 


REMAND

A further review of the record discloses a need for further 
development with respect to the claim for an initial 
increased evaluation for diabetic retinopathy subsequent to 
May 4, 2009.  In January 2010, the Veteran submitted a 
statement indicating that his eye disability has increased in 
severity in the last few months.  He claims he was seen by VA 
in November 2009, December 2009 and had laser surgery 
scheduled in January 2010.  These records need to be obtained 
and added to the claims folder.  

As the evidence suggests that the Veteran's diabetic 
retinopathy may have increased in severity since his last VA 
examination in May 2009, a new VA examination is warranted to 
determine the current level of severity.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the Veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file VA 
treatment records for an eye disorder, 
dated from November 2009 to the present.  

2.  The Veteran should be afforded an 
examination of his eyes to ascertain the 
current severity and manifestations of 
his diabetic retinopathy, including any 
other eye disabilities associated with 
diabetic retinopathy.  The examiner 
should comment on the impairment of 
visual acuity and field loss.  All 
necessary evaluations, studies and tests 
deemed necessary should be accomplished, 
and complaints and clinical 
manifestations due to the diabetic 
retinopathy should be reported in detail.  

The examiner should comment on whether 
the Veteran has any other eye disorder 
that is related to his diabetic 
retinopathy and comment on how the 
Veteran's diabetic retinopathy affects 
his employment.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  When the development requested in the 
first two paragraphs has been completed, 
the issue of a staged rating for diabetic 
retinopathy subsequent to May 4, 2009 
should be addressed by the RO on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


